Citation Nr: 0405110	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-22 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision in which 
the RO denied service connection for an ulcer.  The veteran 
filed a notice of disagreement (NOD) in May 2003 and a 
statement of the case (SOC) was issued in June 2003.  The 
veteran submitted a substantive appeal in August 2003.

In response to the veteran's request, in December 2003, the 
veteran offered testimony during a hearing before the 
undersigned, via videoconference; a transcript of that 
hearing is associated with the claims file.  In January 2004, 
the Board granted the veteran's motion to have his appeal 
advanced on the docket.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.	A duodenal ulcer was not identified at the time of 
examination for entry into service, but was indicated during 
active military service.   Subsequent medical records 
associated with active military service suggest a worsening 
condition. 


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for an ulcer are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim for service 
connection for an ulcer, the Board finds all notification and 
development actions needed to fairly adjudicate the claim 
have been accomplished.  

I.  Background

The veteran's November 1966 pre-induction examination report 
did not note the presence of an ulcer, or any other stomach 
condition.  A February 1967 notation to a pre-induction 
examination report indicated that upon a follow-up physical 
examination, the veteran was deemed to have "no additional 
defects discovered."  

Service medical records from May 1967 indicate the veteran's 
complaint of stomach pain after meals.  In June 1967, the 
veteran was noted as having "epigastric distress," and no 
cause had yet been determined for this condition.  The 
veteran also stated that he had had ulcers in the past, which 
were remedied by Maalox tablets.  In July 1967, the veteran 
complained of having stomach pain, and an X-ray revealed the 
presence of an active duodenal ulcer.  The veteran was 
prescribed Probanthine and Maalox tablets and was referred to 
the medical clinic for further treatment.  

Additional service medical records from August 1967 note the 
veteran's history of stomach problems, presumably on the 
basis of the veteran's self-reported medical history.  The 
history was as follows:  The veteran had first noticed sharp 
mid-abdominal pains and nausea, aggravated by spicy foods and 
relieved by milk, in mid-1966.  A subsequent upper 
gastrointestinal examination by a private physician had 
indicated the presence of an ulcer.  The veteran had treated 
the ulcer as directed by his physician by taking Maalox, and 
the symptoms subsequently subsided.  The veteran's ulcer was 
not present at the time of induction, so he had failed to 
mention it at the pre-induction examination.  Once in 
service, he experienced no problems during Basic Training, 
but in April 1967 he had noticed a recurrence of his stomach 
problem, and an increase in the frequency, duration, and 
intensity of the problem.  At that time, the veteran now 
constantly felt worse after meals, and occasionally was 
awakened during the night because of stomach pains.  The 
records for August 1967 noted that the veteran was 
experiencing "much discomfort," and that it was recommended 
that he be hospitalized for further treatment.    

In August 1967, the veteran was deemed medically qualified 
for duty; however, permanent limitations as a result of his 
diagnosed duodenal ulcer were cited.  
 
A September 1967 service medical record, identified as a 
"discharge note" (indicating that the veteran had recently 
been hospitalized) documented the veteran's continuing 
symptomatology of, and treatment for, his ulcer.  Additional 
service records through November 1967 document further 
treatment.  

An April 1968 radiographic report documented that the 
veteran's stomach, duodenal area, and esophagus all appeared 
normal, and that there were no signs of peptic ulcer disease 
at that time.  A July 1968 medical treatment record also 
indicated that no peptic ulcer disease was found.  At the 
veteran's October 1968 separation examination the examiner 
noted that the veteran had at one point experienced a 
duodenal ulcer existing prior to service, and that this 
condition had since been treated and cured.  

Treatment records from the Salt Lake City VA Medical Center 
(VAMC) from April 2002 to August 2002 document the veteran's 
ongoing problem of peptic ulcer disease, and that he 
constantly experiences stomach pains, possibly aggravated by 
stress.  

In its April 2003 decision the RO denied the veteran's claim 
for service connection for his duodenal ulcer, and in his May 
2003 NOD the veteran contended that his medical records did 
not indicate that his duodenal ulcer pre-existed service, and 
that that in any event his ulcer condition was aggravated by 
service.  

During the September 2003 hearing, the veteran contended that 
prior to his service he was not aware that he had an ulcer.  
He maintained that before service he experienced an 
intermittent stomach problem, which he characterized as 
periodically getting an "upset stomach," and that he was 
never diagnosed with an ulcer by any medical professional, 
nor was there ever any X-ray or medical examination that 
showed the presence of an ulcer.  The veteran further did not 
recall ever having stated to Army physicians during his 
service that he ever had an ulcer prior to service.  The 
veteran also indicated that approximately six months after he 
was inducted into the service, his stomach condition became 
much worse, to the extent that he required hospitalization 
for approximately 30 days while in service.  Following 
service, he continued to experience stomach problems on an 
"on and off basis," and over the last few years these 
problems have become more frequent and severe.     

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303 (2003).  Service connection 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

If there was a pre-existing injury, a pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  
The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The veteran's pre-induction examination report is devoid of 
any notation of an ulcer or other stomach related condition.  
Nor do the veteran's service medical records indicate that 
any ulcer condition was noted at the time of the veteran's 
entrance into service.  The first diagnosis of an ulcer that 
is of record is in a July 1967 service medical record, 
approximately five months after the veteran's induction, 
indicating that an x-ray revealed the presence of an active 
duodenal ulcer.  The veteran was also prescribed Maalox and 
Probanthine at this time.

The record also includes some indications, however, that the 
veteran's ulcer condition may have pre-existed service.  A 
June 1967 service record noted the veteran's self-reported 
history of having stomach problems in the past, which were 
remedied by Maalox tablets.  Also, an August 1967 service 
record noted that in mid-1966 the veteran had sharp mid-
abdominal pains and nausea that was intensified by spicy 
foods and alleviated by milk.  This record further indicated 
that the veteran subsequently underwent an upper 
gastrointestinal examination by a private physician and was 
diagnosed with an ulcer, and that the veteran was able to 
treat the ulcer by taking Maalox, and as a result his 
symptoms disappeared.  On the basis of the veteran's history 
of an ulcer condition, it was noted in the veteran's October 
1968 separation examination that this condition had pre-
existed service. 
  
Even if the Board were to find that, in view of the evidence 
noted above, "clear and unmistakable" evidence to rebut the 
presumption of soundness exists (which, based on the 
evidence, is not at all clear), the Board notes that the 
record also includes uncontroverted evidence suggesting that 
any pre-existing ulcer was aggravated beyond the natural 
progress of the disorder during service.  For example, in 
June 1967, service medical records noted a condition of 
"epigastric distress" while in July 1967, he was diagnosed 
with an active duodenal ulcer and was prescribed Probanthine 
as well as Maalox.  

Service records from August 1967 document the veteran's 
complaints of an increase in the frequency and intensity of 
his stomach problem, and of pain after meals and interference 
with his sleeping patterns (not indicated prior to service).  
These records also note the observations of a treating Army 
physician that the veteran was experiencing great discomfort, 
and his recommendation that the veteran be hospitalized for 
further treatment.  The veteran was thereafter hospitalized, 
as indicated both in the veteran's service records and during 
the September 2003 hearing.  At this hearing, he veteran 
further stated that his hospitalization was for a period of 
approximately one month.  The Board has found the veteran's 
testimony in this case to be highly credible.  The record 
also indicates that the veteran was subsequently assigned 
permanent limitations upon his duty as a result of his 
diagnosed ulcer, and that the physical component of his 
profile was downgraded.

In short, the overall record suggests that the veteran's 
ulcer was either incurred in service, or that it pre-existed 
but was aggravated in service.  See 38 U.S.C.A.         §§ 
1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.306 
(2003).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R.       § 3.102.  

Given the above, and affording the veteran the benefit of the 
doubt, the Board concludes that the criteria for service 
connection for an ulcer are met.

ORDER

Service connection for an ulcer is granted.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



